         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JABBAR MUHAMMAD ALI WILLIAMS,

                  Petitioner,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-12

                  STATE OF GEORGIA,

                  Respondent.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with this Court's Order dated December 4, 2019, adopting the U.S. Magistrate

                     Judge's Report and Recommendation as the opinion of this Court, Petitioner's 28 U.S.C. § 2254

                     Petition is DISMISSED without prejudice. Petitioner is not entitled to a Certificate of Appealability,

                     rendering moot any request for in forma pauperis status on appeal.

                     This case stands closed.




            Approved by: ________________________________
                          ______________
                                      _ ________________
                                      __




            December 4, 2019                                                    Scott L. Poff
           Date                                                                 Clerk
                                                                                   rk



                                                                                (By) Deputyy Clerk
                                                                                             Cl
GAS Rev 10/1/03
